

117 HR 5569 IH: REAL ID Gender Requirement Reform Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5569IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the REAL ID Act of 2005 to allow States to determine whether to require licenses and other identification to list a gender or sex, and for other purposes.1.Short titleThis Act may be cited as the REAL ID Gender Requirement Reform Act.2.Identification requirements(a)AmendmentSection 202(b) of the REAL ID Act of 2005 (49 U.S.C. 30301 note) is amended—(1)by striking paragraph (3);(2)by redesignating paragraphs (4) through (9) as paragraphs (3) through (8), respectively; and(3)by adding at the end the following new subsection:(e)State determination of listing genderA State may determine whether to include a gender or sex field required for a driver’s license and identification card issued to a person by the State. If a State includes any such gender or sex identification, a person shall indicate the appropriate designation without any additional documentation requirement (such as a doctor’s note) and the State shall include a neutral or other designation in the gender or sex field in addition to male or female. .(b)Technical and conforming amendmentSection 508(a)(1) of the Court Security Improvement Act of 2007 (49 U.S.C. 30301 note) is amended by striking section 202(b)(6) and inserting section 202(b)(5).